PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks payment of $493.68 for travel expenses incurred to return certain fugitives from justice to West Virginia from other states. The travel expense vouchers were not forwarded to the respondent State agency in the proper fiscal year; therefore, the claimant has not been reimbursed for these expenses. These expenses are paid from the Governor’s Civil Contingent Fund which is administered through the respondent. Respondent, in its Answer, admits the validity of the claim, but states that there were insufficient funds in the appropriate account for the fiscal year in question from which to pay these travel expenses.
While the Court believes that this is a claim which in equity and good conscience should be paid, the Court further believes that an award cannot be recommended based upon the decision in Airkem Sales and Services, et al. vs. Dept. of Mental Health, 8 Ct. Cl. 180 (1971).
Claim disallowed.